DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 1 is directed to a semiconductor device structure, comprising: a substrate; a dielectric layer disposed over the substrate; a first ring structure disposed over the dielectric layer; and a second ring structure disposed over the dielectric layer and surrounding the first ring structure, wherein the first ring structure and the second ring structure have a first common center, and wherein a first opening surrounded by the first ring structure has a width in a cross sectional view, and the width is substantially the same as a distance between the first ring structure and the second ring structure in the cross-sectional view. Basu (US 2016/0149054; IDS 12/14/2020) is directed to a vertical field effect transistor. Basu illustrates the device structure as a cross-section and from a top down view in Figures 10A and 10B, where the structure comprises dielectric layer 43 on the substrate 10. (Para, 0070-0071; Fig.10A-10B). Basu illustrates the structure also comprises spacer structure 32, dielectric layer 43, gate electrode layer 55, dielectric layer 62 and contact metal layer 88 which is over a drain contact 15 and semiconductor layers (12,14) which surrounds a channel layer 13. (Para, 0070-0071; Fig.10A-10B). These disclosures and the illustrations of Figures 10A-10B teach and/or suggest the limitation of claim 1 where a semiconductor device structure, comprises: a substrate; a dielectric layer disposed over the substrate; a first ring structure disposed over the dielectric layer; and a second ring structure disposed over the dielectric layer and surrounding the first ring structure, wherein the first ring structure and the second ring structure have a first common center. However, the disclosures and illustrations of Basu as discussed above fail to teach and/or suggest the limitation of claim 1, ‘…wherein a first opening surrounded by the first ring structure has a width in a cross- sectional view, and the width is substantially the same as a distance between the first ring structure and the second ring structure in the cross-sectional view.’ The prior art fails to provide other relevant disclosures which cure the deficiency of Basu to teach and/or suggest this limitation of claim 1. Therefore, independent claim 1 and claims 2-7 depending therefrom are allowable.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569. The examiner can normally be reached Mon-Fri: 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CALEEN O SULLIVAN/Primary Examiner, Art Unit 2899